Citation Nr: 0301338	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  98-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from March 
1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision, in 
part, denied service connection for post traumatic stress 
disorder (PTSD).

The case was previously before the Board in May 2001, when 
it was remanded for additional development to include 
verification of the veteran's stressors.  The Board now 
proceeds with its review of the appeal for service 
connection for PTSD.  

In the May 2001 Remand, the Board requested that the RO 
issue the veteran a Statement of the Case (SOC) on the 
issues of entitlement to service connection for hepatitis 
C, colitis, peripheral neuropathy, decreased libido, and 
decreased memory claimed as residuals of herbicide 
exposure.  This is required because the RO did not issue a 
SOC on these issues when the veteran filed his Notice of 
Disagreement to the June 1997 rating decision which denied 
these claims.  The RO is reminded that this remand request 
in May 2001 is still pending at the RO, and that a SOC 
must be issued to the veteran on these claims.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, 
where notice of disagreement is filed with claim and no 
statement of the case has been issued, Board should 
remand, not refer, that issue to the RO to issue statement 
of the case). 


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  There is evidence that indicates that the veteran's 
unit of service in Vietnam came under attack. 

3.  The medical evidence of record provides a diagnosis of 
PTSD and relates it to the veteran's military service and 
his experiences in Vietnam.  


CONCLUSION OF LAW

Post traumatic stress disorder was incurred in active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5108, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has informed the veteran of the 
evidence needed to substantiate his claim for service 
connection for PTSD in an August 2001 letter as well as 
the September 1998 Statement of the Case.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  The Board concludes that these documents 
informed the appellant of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  Moreover, the Board's decision 
below renders inconsequential any further assistance with 
respect to the veteran's claim for service connection for 
PTSD. 

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Service Connection

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms 
and an in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2002).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998), wherein the Court stated, 
"If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive 
evidence of the presence of in-service stressors.  38 
U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service 
stressors."

The United States Court of Veterans Appeals (Court) has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the 
veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will 
be required, provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or 
hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not 
engage in combat, credible supporting evidence from any 
source showing that his claimed inservice stressor 
actually occurred is required for him to prevail.  See 
Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau, 9 Vet. 
App. at 394-95; Doran v. Brown, 6 Vet. App. 283, 290 
(1994).  Under such circumstances, the veteran's lay 
testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The veteran claims that he developed PTSD as a result of 
his experiences during active military service in Vietnam.  
He claims that he was a truck driver for an engineering 
unit that did roadwork.  He indicates that during these 
work projects, which were away from the protected 
perimeter of the base camp, his unit came under attack 
from the enemy.  The veteran's discharge papers, DD 214, 
reveal that he served in Vietnam for over one year.  His 
military specialty was as a heavy vehicle driver.  The 
veteran's service personnel records do not indicate that 
he was awarded the Combat Infantryman's Badge (CIB) or any 
other award or decoration which is indicative of combat 
service.  

In May 2000, the service department provided information 
corroborating the veteran's unit and the areas of the 
unit's operation during his service in Vietnam.  The 
service department specifically verified that the 
veteran's unit was involved in road construction work and 
that there was a "considerable amount of enemy activity in 
the area."  The Board finds as fact that, in the present 
case, this is enough to provide credible supporting 
evidence that the stressors which the veteran alleges he 
was exposed to during service actually occurred.  The 
Court has held that a claimed stressor need not be 
confirmed in every detail.  Souzzi v. Brown, 10 Vet App 
307, 331 (1997).  The supporting evidence need only imply 
that the veteran was personally exposed to the stressor.  
Pentecost v. Principi, 16 Vet. App. 124 (2002);

In April 1997, a VA Compensation and Pension psychiatric 
examination of the veteran was conducted.  The examining 
physician diagnosed the veteran with post traumatic stress 
disorder and related it to the stressors which the veteran 
experienced during his service in Vietnam, specifically, 
being involved in road construction work while being 
subject to attack and small arms fire.  There are also 
several VA medical reports that show that the veteran is 
undergoing treatment for PTSD.  

The evidence of record shows that the veteran has PTSD and 
that it is related to the veteran's military service 
Vietnam.  There is credible supporting evidence that the 
stressors that the veteran alleges he was subjected to 
occurred.  As such, the evidence of record supports a 
grant of service connection for PTSD.  


ORDER

Service connection for post traumatic stress disorder is 
granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

